Case 3:18-cv-02252-RDM-CA Document 155 Filed 01/12/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OMAR S. FOLK, Civil No. 3:18-cv-2252
Plaintiff . (Judge Mariani)
'

BUREAU OF PRISONS, et al.,
Defendants
MEMORANDUM

l. Background

Plaintiff Omar Folk (‘Plaintiff’), an inmate confined at the Federal Correctional
Institution, Allenwood, in White-Deer, Pennsylvania, initiated this action pursuant to Bivens,’
28 U.S.C. § 1331. (Doc. 1). The matter is proceeding via a second amended complaint.
(Doc. 101). Presently pending before the Court is Plaintiffs motion for appointment of
counsel. (Doc. 86). For the reasons set forth below, the Court will deny the motion without
prejudice.
ll. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel

in a civil case, the Court has discretion “to request an attorney to represent any person

 

1 Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971) (holding that there exists
an implied private action for damages against federal officers alleged to have violated a citizen’s
constitutional rights).
Case 3:18-cv-02252-RDM-CA Document 155 Filed 01/12/21 Page 2 of 4

unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this threshold hurdle,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) _ the plaintiff's capacity to retain counsel on his or her own behalf:

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other

factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in

presenting his or her own case; and (2) the available supply of lawyers willing to accept
Case 3:18-cv-02252-RDM-CA Document 155 Filed 01/12/21 Page 3 of 4

section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,
232 F. App’x 153 (3d Cir. 2007).

Here, Plaintiff bases the motion on his inability to afford counsel, the alleged
complexity of the case, and his limited access to a computer. (Docs. 86, 87). However,
thus far, Plaintiff has demonstrated that he is capable of properly and forcefully prosecuting
his claims. Despite Plaintiffs incarceration, investigation of the facts is not beyond his
capabilities and he is intimately familiar with the facts of his case. Moreover, the Court
notes that it does not have a large group of attorneys who would represent this action in a
pro bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court’s duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintiffs apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motion for appointment of counsel will be denied, however the
denial will be without prejudice. As the Court in Tabron stated:

[A]ppointment of counsel under §1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte. . . even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider
appointment of counsel at that point.
Case 3:18-cv-02252-RDM-CA Document 155 Filed 01/12/21 Page 4 of 4

Tabron, 6 F.3d at 15-67. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of
Plaintiff.

A separate Order shall issue.

 

KAO AL AA
Rdbert D: Mariani
United States District Judge

Dated: January [P. , 2021
